             Case 2:18-cr-00172-RSL Document 62 Filed 04/22/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                Case No. CR18-172-RSL

10                          Plaintiff,                         ORDER DENYING
11                     v.                                      MOTION FOR EARLY
                                                               TERMINATION OF
12    DEXTER JORGENSEN,                                        PROBATION
13                          Defendant.
14
15         This matter comes before the Court on defendant’s motion for early termination of
16 probation. Dkt. # 57. On January 10, 2019, defendant pled guilty to conspiracy to transport
17 property taken by fraud in interstate commerce, in violation of 18 U.S.C. § 371. Dkt. # 23. On
18 May 21, 2019, the Court sentenced defendant to three years of probation and ordered him to pay
19 restitution of $216,461.26. Dkt. # 46. The U.S. District Court for the District of South Dakota
20 accepted jurisdiction over defendant on April 21, 2020. Dkt. # 61. Because this Court lacks
21 jurisdiction over this matter, defendant’s motion for early termination of probation (Dkt. # 57) is
22 DENIED without prejudice to defendant refiling in the proper district.
23         IT IS SO ORDERED.
24
25
26
27
28
     ORDER DENYING MOTION FOR
     TERMINATION OF PROBATION - 1
            Case 2:18-cr-00172-RSL Document 62 Filed 04/22/21 Page 2 of 2




 1        DATED this 22nd day of April, 2021.
 2
 3
 4                                              A
                                                Robert S. Lasnik
 5                                              United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DENYING MOTION FOR
     TERMINATION OF PROBATION - 2
